 


114 HR 2470 IH: Private Prison Information Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2470 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Ms. Jackson Lee (for herself, Mr. Rush, Mr. Scott of Virginia, Mr. Johnson of Georgia, Mr. Nadler, Mr. Cohen, Ms. Lofgren, Mr. Lewis, Mr. Rangel, Mr. Danny K. Davis of Illinois, Mr. Clay, Mr. Cummings, and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require non-Federal prisons and detention facilities holding Federal prisoners under a contract with the Federal Government to make available to the public the same information pertaining to facility operations and to prisoners held in such facilities that Federal prisons and detention facilities are required to make available. 
 
 
1.Short titleThis Act may be cited as the Private Prison Information Act of 2015. 2.Freedom of Information Act applicable for contract prisons (a)In GeneralRecords relating to the operation of a Contract Facility, and to prisoners held in Contract Facilities, that are in the possession of an applicable entity shall be subject to section 552 of title 5, United States Code (popularly known as the Freedom of Information Act), in the same manner as records maintained by a Federal agency operating a Federal prison or other Federal detention facility would be subject to such section of title 5, including—
(1)the duty to release information about the operation of the non-Federal prison or detention facility; and (2)the applicability of the exceptions and exemptions available under such section.
(b)RegulationsA Federal agency that contracts with, or provides funds to, an applicable entity to incarcerate or detain Federal prisoners in a non-Federal prison or detention facility shall promulgate regulations or guidance to ensure compliance by the applicable entity with subsection (a). (c)No Federal funds for complianceNo Federal funds may be used to assist applicable entities with compliance with this section or section 552 of title 5, United States Code.
(d)Civil ActionAny party aggrieved by a violation of section 552 of title 5, United States Code, by an applicable entity, as such section is applicable to such an entity in accordance with subsection (a), may, in a civil action, obtain appropriate relief, including an award under subsection (a)(4)(E) of section 552 of such title 5, against the applicable entity for the violation. (e)DefinitionsIn this section:
(1)Applicable entityThe term applicable entity means— (A)a nongovernmental entity that directly or indirectly contracts with or receives funds from the Federal Government to incarcerate or detain Federal prisoners in a Contract Facility; or
(B)a State or local governmental entity with a contract or intergovernmental service agreement with the Federal Government to incarcerate or detain Federal prisoners in a Contract Facility. (2)Contract FacilityThe term Contract Facility means a prison or other correctional or detention facility that is—
(A)owned or operated by a nongovernmental entity, a State, or a local government; and (B)incarcerates or detains Federal prisoners pursuant to a contract or intergovernmental agreement to which any Federal agency is a party.
(3)Federal prisonerThe term Federal prisoner means any person incarcerated, detained, or otherwise held under the custody, authority, or jurisdiction of any Federal agency or department.  